DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 3/23/2022 and is in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.           Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
2.        The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.         Claim 36 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           Regarding claim 36, it is unclear to the reader that the term “a socket” in line 3 is intended to be the same or difference with the term “a socket” in line 5. Clarification is requested.

Allowable Subject Matter
4.      Claims 28-35 are allowed over the prior arts of record.
       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 28, the cited references, alone or in combination, do not disclose nor fairly suggest:
          “ A cartridge comprising:
a socket of insulative material and having upper and lower sides, a first formation on the upper side to hold a first electronic device, and a second formation on the upper side to hold a second electronic device; a lid; a first pusher plate rotatably mounted to the lid; a second pusher plate rotatably mounted to the lid, the lid being locatable over the socket and movable towards the socket, the rotatable mounting of the first pusher plate allowing for the first electronic device to rotate the first pusher plate relative to the lid and the rotatable mounting of the second pusher plate allowing the second electronic device to rotate the second pusher plate independently from the first pusher plate relative to the lid;.…” in combination with all other elements as claimed in claim 28. 
            As to claim(s) 29-35, the claims are allowed as they further limit allowed claim 28.

5.    Claim 36 would be allowable if corrected to overcome the rejection(s) under 35 U.S.C 112(b) set forth in this office action. Reasons for allowance will be held in abeyance pending final recitation of the claims.

                                                               Comments
6.     The prior art of record found as a result of the search, does not teach alone or in combination all of the elements recited in claim 36. Therefore, no prior art rejection for claim 36 is presented in this action. However, Claim 36 is rejected under 35 U.S.C 112(b).


Prior Art of Record
7.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Harper (U.S Pat. 7108517) discloses an IC package socket arrangement comprising: two or more IC packages having predetermined size; an IC package receiver capable of receiving the two or more IC packages; and a lid having a means for separately applying a normal force to each of the two or more IC packages, wherein the means for separately applying a normal force to each IC package includes a pressure unit positioned in the lid wherein the pressure unit comprises a plurality of pressure pads with each pressure pad applying the normal force to each of the IC packages and a compression spring positioned above each of the plurality of pressure pads to impart a resilient normal force to each of the IC packages. (see specification for more details).              Cram (U.S Pub. 2004/0212382) discloses a test socket for a semiconductor component includes a base, a movable lid, socket contacts for electrically engaging terminal contacts on the component, and a retention mechanism for the component. The test socket is movable from a loading/unloading position, in which the component can be loaded or unloaded, to a testing position, in which the component is retained by the retention mechanism in electrical communication with the socket contacts. The test socket also includes a nest for aligning the component, which is configured for removal or installation in the testing position of the test socket without interference from the retention mechanism. A test method includes the steps of providing the test socket, removing the nest and installing a replacement nest with the test socket in the testing position, and testing a different component using the replacement nest. A test system includes a burn-in board, the test socket on the burn-in board, and a testing circuitry in electrical communication with the burn-in board. (see specification for more details).
             Johnson (U.S Pat. 6744269) discloses a system for testing multiple integrated circuits, comprising: a plurality of sockets, each socket adapted to receive and support a DUT carrying an integrated circuit; a cooling system; and a plurality of thermally conductive members, each thermally conductive member in thermal contact with a first interface positioned to conduct heat from each DUT to a heat spreader and a second interface in thermal contact with said cooling system; wherein said thermally conductive members are movably mounted in the system and said second interface includes means for biasing said thermally conductive member toward the DUT. (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
9/13/2022